There is no pretence that the present is a continuation of the former suit upon the same policy, commenced in this court and removed into the Circuit Court of the United States, in the sense in which the term continuation is used under general statutes of limitation. That suit was brought in the name of other plaintiffs; and after verdict for them, judgment was, for some cause not explained in the replication here demurred to, arrested upon motion of the defendant. Nor can we notice the variance adverted to in the argument of the plaintiff, between the clause of limitation as pleaded and as contained in the policy; since we have nothing to go upon for this clause except as it is pleaded and replied to. We have already decided in these very suits (5 R.I. 394) that the clause of limitation pleaded has force as a condition of the policy; and the replication shows no such qualifications of this condition as those contained in the fourth section of the statute of James, or the eighth section of our own general statute of limitations. The statute of limitation has no application, in any of its provisions, to the clause in question; and, indeed, the only argument against the clause is, that it sets *Page 306 
up for the contract a different law of limitation from that which the statute imposes. We have held that the contracting parties have a right to do this in reference to a policy of fire insurance; and we know no right that we have, from considerations of general equity, to import into their contract qualifying terms, which they have not seen fit to adopt.
The demurrer to this replication is sustained, and the replication overruled.